AFFIRMED as MODIFIED in part; AFFIRMED in part; and Opinion Filed
May 6, 2020




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-19-00337-CR
                                No. 05-19-00338-CR

                         VERNON ROSS, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

              On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
              Trial Court Cause Nos. F17-58265-R, F18-30738-R

                        MEMORANDUM OPINION
               Before Justices Partida-Kipness, Nowell, and Evans
                            Opinion by Justice Evans
       In a single issue, appellant asserts that the trial court abused its discretion by

overruling his objection to a leading question. In a cross-issue, the State requests

that the judgment be modified to reflect the correct Department of Public Safety

tracking number. We modify the trial court’s judgment as requested by the State

and affirm the judgment as modified.
                                 BACKGROUND

      In two separate indictments, appellant was indicted for continuous sexual

abuse of a child. As part of a plea bargain, appellant entered guilty pleas for the

lesser-included offense of aggravated sexual assault of a child. The court noted that

these were “open pleas” so appellant did not have a plea bargain agreement with

respect to punishment and the judge who sentenced appellant could sentence within

the full range of punishment (five years to ninety-nine years). The court accepted

the pleas and found that they were freely and voluntarily given.

      At the punishment hearing, complainant’s aunt––Jamie Barfield––testified

appellant had dated complainant’s mother from the time complainant was six to eight

months old. At the time of trial, complainant was thirteen years old. The following

exchange then took place between Barfield and the State:

      [State]:            So when she was a little baby is when he came into
                          her life:

      [Barfield]:         Yes.

      [State]:            Okay. And so he was like a stepdad or a dad to her?

      [Defense atty.]:    Judge, I will object to leading this witness.

      [Barfield]:         Like dad.

      [Court]:            Excuse me just a moment, ma’am. Gabriel, go
                          ahead.

      [Defense atty.]:    I said I will object to leading this witness.

      [Court]:            Overruled.

      [State]:            What was he like in her life?
                                         –2–
      [Barfield]:         Like a dad. She called him dad.

      Complainant testified that she lived in Texas for about four years with

appellant, her mother, and her brother. The State asked complainant what appellant

was to her and complainant answered “[h]e was my stepdad to me at the time.”

Complainant testified that appellant inappropriately touched her in various ways on

different occasions.

                                    ANALYSIS

      A.     Leading Question

      In his sole issue, appellant asserts the trial court abused its discretion when it

overruled his objection that a question asked by the State during the punishment

hearing was leading. In the testimony described above, appellant specifically objects

to the question posed to Barfield about whether appellant was like a dad or stepdad

to complainant. Appellant argues that his substantial rights were affected and he is

entitled to a new punishment hearing. We disagree.

      Leading questions are questions that suggest the desired answer, instruct the

witness how to answer, or put words into the witness’s mouth to be echoed back to

the prosecutor. See Rodriguez v. State, No. 05-18-01448-CR, 2020 WL 881008, *4

(Tex. App.––Dallas Feb. 24, 2020, no pet. h.). Texas Rule of Evidence 611(c) does

not forbid the asking of leading questions; it states that leading questions “should

not be used on the direct examination of a witness except as may be necessary to

develop his testimony.” TEX. R. EVID. 611(c); see Wyatt v. State, 23 S.W.3d 18, 28

                                         –3–
(Tex. Crim. App. 2000) (discussing former Texas Rule of Criminal Evidence 610(c)

which is identical in substance to current Texas Rule of Evidence 611(c)). The Court

of Criminal Appeals has addressed this issue as follows:

      The rule clearly contemplates that some leading questions are
      acceptable at the trial court’s discretion. Prior to the adoption of rule
      610(c), this Court held in a long line of cases that permitting leading
      questions on direct examination is a matter within the sound discretion
      of the trial court. Abuse of discretion cannot be shown unless appellant
      can show that he was unduly prejudiced by virtue of such questions.
      The adoption of rule 611(c) does not appear to have changed this long–
      standing proposition.

Wyatt, 23 S.W.3d at 28 (internal citations omitted).

       Appellant asserts “the question in this case was harmful to Appellant because,

by establishing a father-daughter relationship between [complainant] and Appellant,

the offense would seem even more inflammatory and damaging thereby violating

Appellant’s right to a fair hearing.” Here, however, appellant cannot demonstrate

that he was prejudiced by the question posed to Barfield when the State received the

same testimony later in the hearing from a different witness, the complainant. As

stated above, the State asked complainant what appellant was to her and complainant

answered “[h]e was my stepdad to me at the time.” As the State later obtained the

same evidence from a different witness without objection, appellant cannot

demonstrate that he was harmed by the leading question to Barfield. See In re

J.A.W., 976 S.W.2d 260, 262 (Tex. App.––San Antonio 1998, no pet.) (no prejudice

where same testimony from leading question was obtained by cross-examination).


                                        –4–
For this reason, we conclude there was not undue prejudice to appellant and

appellant’s sole issue is overruled.

      B.     Modification of Judgment

      In a cross-issue, the State requests that this Court reform the judgment to

reflect the correct Department of Public Safety tracking number in cause number

F18-30738-R (appellate cause No. 05-19-00338-CR).          The judgment in cause

number F18-30738-R includes an incident number of 9249329202, but the correct

number is 9215364285. In cases such as these, where the necessary data and

information is available, we have the authority to modify the incorrect judgment.

See TEX. R. APP. P. 43.2(b); Estrada v. State, 334 S.W.3d 57, 63 (Tex. App.—Dallas

2009, no pet.) (“This Court has the power to modify an incorrect judgment to make

the record speak the truth when we have the necessary information to do so.”); Bigley

v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993). Accordingly, we sustain

the State’s cross-issue and modify the judgment to reflect the correct incident

number.

                                  CONCLUSION

      Based on the foregoing, the incident number 9249329202 in the judgment of

cause number F18-30738-R is modified to 9215364285.




                                        –5–
      As modified, we affirm the trial court’s judgment.




                                          /David Evans/
                                          DAVID EVANS
                                          JUSTICE



Do Not Publish
TEX. R. APP. P. 47

190337F.U05




                                       –6–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

VERNON ROSS, Appellant                       On Appeal from the 265th Judicial
                                             District Court, Dallas County, Texas
No. 05-19-00337-CR          V.               Trial Court Cause No. F17-58265-R.
                                             Opinion delivered by Justice Evans.
THE STATE OF TEXAS, Appellee                 Justices Partida-Kipness and Nowell
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered May 6, 2020.




                                       –7–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

VERNON ROSS, Appellant                       On Appeal from the 265th Judicial
                                             District Court, Dallas County, Texas
No. 05-19-00338-CR          V.               Trial Court Cause No. F18-30738-R.
                                             Opinion delivered by Justice Evans.
THE STATE OF TEXAS, Appellee                 Justices Partida-Kipness and Nowell
                                             participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      The incident number 9249329202 is modified to incident number
      9215364285.

As REFORMED, the judgment is AFFIRMED.


Judgment entered May 6, 2020.




                                       –8–